Appeal by the defendant from a judgment of the Supreme Court, Saratoga County entered upon a jury verdict of $17,000 for the plaintiff. The sole question on this appeal is whether the verdict was excessive. As the result of an automobile accident the plaintiff-respondent, who was 63 years old, sustained a laceration on his ankle and a contusion to his chest. Several weeks later he developed a pain in his back. There was medical testimony that the symptoms of pain or tenderness in his back were permanent. The proven medical expenses were $241. He had worked very little in the year between the accident and the trial although he was working at the time of trial. His work record prior to the accident was irregular and in the two years immediately before the accident he had worked little and had been on relief. The proof on loss of earnings was somewhat vague. In our view the verdict of the jury in the sum of $17,000 was excessive. Judgment reversed, on the law and the facts, and a new trial ordered, with costs to appellant to abide the event, unless within 20 days after the entry of an order hereon respondent stipulate to reduce the. verdict to $10,000, in which event the judgment, as so reduced, is affirmed, without costs. Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ., concur.